By the COURT.
When a guardian of the estate of an.infant has been appointed by the probate court, the jurisdiction of all proceedings instituted for the purpose of paying the indebtedness incurred in the maintenance and education of the infant, or for the purpose of raising money for his future maintenance and education, pertains exclusively to the probate court. The district court, therefore, has no jurisdiction to order the lands of the infant to be mortgaged for the purposes above mentioned.
Judgment reversed and cause remanded, with directions to dismiss the action. Remittitur forthwith.